In an action inter alia to enjoin defendant from maintaining a public nuisance, plaintiff appeals from two orders of the Supreme Court, Westchester County, dated October 31, 1975 and June 14, 1976, respectively, which denied its separate motions to hold defendant in contempt. Orders affirmed, without costs or disbursements. On the record *944presented here, it does not appear that defendant’s conduct was such as to warrant holding it in contempt of court. This action should proceed immediately to trial. Cohalan, Acting P. J., Hargett, Damiani, Rabin and Titone, JJ., concur.